Exhibit 10.8(g)

 

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN

 

NQSO TERMS

 

NON-EMPLOYEE DIRECTOR AWARD

 

The Participant has been granted an Option by Hospira, Inc. (the “Company”)
under the terms of the Hospira 2004 Long-Term Stock Incentive Plan (the
“Plan”).  The Option shall be subject to the following terms and conditions (the
“Option Terms”):

 

1.                                       Terms of Award.  The following  words
and phrases relating to the grant of the Option shall have the following
meanings:

 

(a)                                  The “Participant” is
                              .

 

(b)                                 The “Grant Date” is
                                           .

 

(c)                                  The number of “Covered Shares” shall be
                         shares of Stock.

 

(d)                                 The “Exercise Price” is $                per
share.

 

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan.

 

2.                                       Non-Qualified Stock Option.  The Option
is not intended to constitute an “incentive stock option” as that term is used
in Code section 422.

 

3.                                       Date of Exercise.  Subject to the
limitations of the Option Terms, as of the Grant Date one-third of the Covered
Shares (rounded up) may be purchased; as of the one-year anniversary of the
Grant Date two-thirds of the Covered Shares (rounded up) may be purchased; as of
the two-year anniversary of the Grant Date the Option may be exercised in full,
provided the Expiration Date has not occurred prior to such dates.

 

(a)                                  Notwithstanding the foregoing provisions of
this paragraph 3, the Option shall become fully exercisable upon a Change in
Control that occurs on or before the Date of Termination.

 

(b)                                 The Option may be exercised (prior to or
following the Date of Termination) only as to that portion of the Covered Shares
for which may be purchased under the foregoing schedule, as of the date of
exercise.

 

(c)                                  The Covered Shares shall continue to become
exercisable pursuant to this Section 3 until the Expiration Date, as defined in
Section 4.

 

4.                                       Expiration.  The Option shall not be
exercisable after the Company’s close of business on the last business day that
occurs prior to the Expiration Date.  The “Expiration Date” shall be the
earliest to occur of:

 

--------------------------------------------------------------------------------


 

(a)                                  the ten-year anniversary of the Grant Date;

 

(b)                                 if the termination of service occurs for
reasons other than death, Retirement (as defined in Section 7) or for Cause (as
defined in section 7), the three-month anniversary of the Date of Termination
(as defined in Section 7); provided, however, that if the Participant dies
during such three month period following the Date of Termination, then the
three-month anniversary of the date of death;

 

(c)                                  in the event of the Director’s voluntary
Retirement, which occurs prior to the 90-day anniversary of the Grant Date, the
date of such Retirement; or

 

(d)                                 the date on which the Participant engages in
conduct which constitutes Cause.

 

5.                                       Method of Option Exercise.  Subject to
the Option Terms and the Plan, the Option may be exercised in whole or in part
by filing a written notice with the Secretary of the Company at its corporate
headquarters prior to the Company’s close of business on the last business day
that occurs prior to the Expiration Date.  Such notice shall specify the number
of shares of Stock which the Participant elects to purchase, and shall be
accompanied by payment of the Exercise Price for such shares of Stock indicated
by the Participant’s election. Payment may be by cash or by check payable to the
Company, or except as otherwise provided by the Committee before the Option is
exercised: (i) all or a portion of the Exercise Price may be paid by the
Participant by delivery of shares of Stock (by actual delivery or by
attestation) owned by the Participant and acceptable to the Committee having an
aggregate Fair Market Value (valued as of the date of exercise) that is equal to
the amount of cash that would otherwise be required; and (ii) the Participant
may pay the Exercise Price by authorizing a third party to sell shares of Stock
(or a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise.  Except as
otherwise provided by the Committee, payments made with shares of Stock in
accordance with clause (i) above shall be limited to shares held by the
Participant for not less than six months prior to the payment date.  The Option
shall not be exercisable if and to the extent the Company determines that such
exercise would violate applicable state or Federal securities laws or the rules
and regulations of any securities exchange on which the Stock is traded, and
shall not be exercisable during any blackout period established by the Company
from time to time.

 

6.                                       Transferability.  Except as otherwise
provided by the committee, the Option is not transferable by the Participant
other than by will or by the laws of descent and distribution, and during the
Participant’s life, may be exercised only by the Participant.  It may not be
assigned, transferred (except as aforesaid), pledged or hypothecated by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process.  Any attempt at
assignment, transfer, pledge or hypothecation, or other disposition of this
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon this option, shall be null and void and without effect.

 

7.                                       Definitions.  For purposes of the
Option Terms, words and phrases shall be defined as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                  Cause.  The term “Cause” shall mean, in the
sole opinion and discretion of the Committee, the Participant has (i) engaged in
a material breach of the Company’s code of business conduct, (ii) committed an
act of fraud, embezzlement or theft in connection with the Participant’s duties
or in the course of service as a Board member, or (iii) wrongfully disclosed
secret processes or confidential information of the Company or its subsidiaries.

 

(b)                                 Date of Termination.  The term “Date of
Termination” means the day following the last date on which the Participant
serves as a Director for the Company.

 

(c)                                  Retirement.  “Retirement” of the
Participant means, the voluntary termination by the Director following
attainment of age 65.

 

8.                                       Heirs and Successors.  The Option Terms
shall be binding upon, and inure to the benefit of, the Company and its
successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business. If any rights exercisable by the Participant or
benefits deliverable to the Participant under the Option Terms have not been
exercised or delivered, respectively, at the time of the Participant’s death,
such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be delivered to the Designated Beneficiary, in accordance with
the provisions of the Option Terms and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require. If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant. If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under the Option
Terms or before the complete distribution of benefits to the Designated
Beneficiary under the Option Terms, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

9.                                       Administration.  The authority to
manage and control the operation and administration of the Option Terms shall be
vested in the Committee, and the Committee shall have all powers with respect to
the Option Terms as it has with respect to the Plan. Any interpretation of the
Option Terms by the Committee and any decision made by it with respect to the
Option Terms is final and binding on all persons.

 

10.                                 Plan Governs. Notwithstanding anything in
the Option Terms to the contrary, the Option Terms shall be subject to the terms
of the Plan, a copy of which may be obtained by the Participant from the office
of the Secretary of the Company; and the Option Terms is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.

 

3

--------------------------------------------------------------------------------


 

11.                                 Notices.  Any written notices provided for
in the Option Terms or the Plan shall be in writing and shall be deemed
sufficiently given if either hand delivered or if sent by fax or overnight
courier, or by postage paid first class mail. Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
at the Company’s principal executive office.

 

12.                                 Fractional Shares. In lieu of issuing a
fraction of a share upon any exercise of the Option, resulting from an
adjustment of the Option pursuant to paragraph 4.2(f) of the Plan or otherwise,
the Company will be entitled to pay to the Participant an amount equal to the
fair market value of such fractional share.

 

13.                                 No Rights As Shareholder.  The Participant
shall not have any rights of a shareholder with respect to the shares subject to
the Option, until a stock certificate has been duly issued following exercise of
the Option as provided herein.

 

14.                                 Amendment.  The Option Terms may be amended
in accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Participant and the Company without the consent of any
other person.

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

 

Hospira, Inc.

 

 

 

 

 

By:

 

 

Its:

 

 

4

--------------------------------------------------------------------------------